UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-2138



MOSAB HOIDINK EL BEY,

                                               Plaintiff - Appellant,

          versus


CELEBRATION   STATION;       WHITECO   INDUSTRIAL
INCORPORATED,

                                              Defendants - Appellees,

          and


Officer T. R. STAMP,

                                                            Defendant.

Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:02-cv-00461)


Submitted:   June 21, 2007                    Decided:   June 26, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mosab Hoidink El Bey, Appellant Pro Se.       David Erik Albright,
Travis Aaron Crump, SMITH & MOORE, LLP, Greensboro, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mosab Hoidink El Bey appealed the district court’s orders

granting summary judgment to Celebration Station and dismissing El

Bey’s civil action against defendant without prejudice for failure

to serve.     El Bey’s complaint alleged violations of 42 U.S.C.

§§ 1983 and 1985 (2000) and 18 U.S.C. §§ 241 and 242 (2000).               We

have     reviewed   the   record    and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     See El Bey v. Celebration Station, No. 3:02-cv-00461

(W.D.N.C. Sept. 27 & 28, 2006).             We deny El Bey’s motion for

misconduct proceedings against the district judge and Celebration

Station’s request for sanctions against El Bey.            We dispense with

oral   argument     because   the   facts    and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -